Determination of the State Liquor Authority confirmed, without costs. All concur, except McCurn, P. J., who dissents and votes to annul the determination on the ground that there is no substantial evidence to support it. (Review of the action of the State Liquor Authority in suspending the grocery store beer license for premises in the City of Syracuse, which proceeding was transferred to the Appellate Division for determination by Order of Onondaga Special Term dated June 27, 1958.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpem, JJ.